

111 HR 4814 IH: To obtain and direct the placement in the Capitol or on the Capitol Grounds of a statue to honor Associate Justice of the Supreme Court of the United States Sandra Day O’Connor and a statue to honor Associate Justice of the Supreme Court of the United States Ruth Bader Ginsburg.
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4814IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Ms. Lois Frankel of Florida (for herself, Ms. Speier, Mrs. Lawrence, Ms. Escobar, Ms. Garcia of Texas, Miss González-Colón, Ms. Dean, and Mr. Krishnamoorthi) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo obtain and direct the placement in the Capitol or on the Capitol Grounds of a statue to honor Associate Justice of the Supreme Court of the United States Sandra Day O’Connor and a statue to honor Associate Justice of the Supreme Court of the United States Ruth Bader Ginsburg.1.Findings(a)Sandra Day O’ConnorCongress finds the following:(1)Sandra Day O’Connor was born in 1930 in El Paso, Texas, and spent her childhood on her family’s isolated Arizona cattle ranch. She lived with her grandmother in El Paso during the school year, away from her home and parents. (2)O’Connor matriculated to Stanford University at the age of 16, and combined her undergraduate and law school curricula, graduating with a bachelor’s degree in economics and a law degree in just 6 years. She was third in her law school class, behind William Rehnquist, her future colleague on the Supreme Court of the United States (in this section referred to as the Supreme Court). (3)Despite her qualifications, O’Connor could not find work as an attorney because of bias against women in the law. She ended up negotiating for an unpaid position in the San Mateo County District Attorney’s office at a shared desk, while her husband, John, finished at Stanford Law School 1 year later.(4)O’Connor traveled to Frankfurt, Germany, in 1954 with her husband John, who had joined the United States Army Judge Advocate General’s Corps, where she was able to find work as a civilian attorney with the United States Army Quartermaster Corps. In 1957, O’Connor returned to Arizona and still could not find work with a traditional law firm due to her gender, so she hung out a shingle as a sole practitioner.(5)In 1965, O’Connor was hired as an Assistant Attorney General for the State of Arizona.(6)Active in Republican Party politics and well-received for her work at the Arizona State Capitol, O’Connor was appointed to an Arizona State Senate seat in 1969 when the incumbent, also a woman, was appointed to a Federal position and vacated the office.(7)In 1970, O’Connor was elected to the Arizona State Senate and served 2 consecutive terms. In 1972, she was selected as majority leader of the Arizona State Senate, the first time a woman held such a position in any State.(8)In 1974, O’Connor ran for office as a trial court judge. She won and was later appointed to the Arizona Court of Appeals in 1979.(9)On August 19, 1981, President Ronald Reagan nominated O’Connor to be an Associate Justice of the Supreme Court, to fill the seat vacated by Associate Justice Potter Stewart. On September 21, 1981, the Senate confirmed O’Connor’s nomination by a unanimous vote, making her the first woman to serve on the Supreme Court.(10)O’Connor established herself as a pragmatic, independent voice on the Supreme Court, casting decisive votes during a time when the Court was being asked to resolve politically charged issues. (11)In the 1982 case of Mississippi University for Women v. Hogan, O’Connor wrote the majority opinion holding that the State could not prevent men from enrolling in an all-women’s nursing school, writing that laws discriminating on the basis of sex would be allowed only if there was an exceedingly persuasive justification for them.(12)O’Connor sought, when possible, to find the middle ground between her often-divided colleagues, frequently joining the majority decision but presenting her views in concurring opinions that eschewed broad constitutional doctrine in favor of resolving the cases before the Court.(13)O’Connor put a very public face on the role of the Supreme Court, domestically and around the world. She became the Court’s most prolific public speaker, traveling to all 50 States and to countless law schools, libraries, and public events to describe how the Court works and its role in our constitutional form of government. She traveled worldwide as an ambassador for the Rule of Law and the independence of judiciaries everywhere.(14)After 24 years on the Supreme Court, O’Connor announced her retirement to care for her ailing husband, who had Alzheimer’s disease. President George W. Bush nominated John Roberts, Jr. for the vacancy, but before Roberts was confirmed, Chief Justice Rehnquist passed away, creating a second vacancy. President Bush personally appealed to O’Connor to remain on the Court so he could nominate Roberts for the Chief Justice vacancy and have more time to make a second nomination to the Court. In yet another act of public service, O’Connor agreed to serve until Samuel Alito was confirmed to fill her seat on January 31, 2006.(15)O’Connor began her retirement with 2 goals. One was to convince more States to adopt merit selection of judges for filling vacancies in State courts. The second was to educate the public on the importance of an independent judiciary. Her judicial independence work led to her awareness of a national civics education deficit.(16)In 2009, O’Connor created iCivics.org to educate young Americans about civics and what it means to be a citizen. That endeavor grew to become the largest civics education platform in the country, with over 7,000,000 students annually enrolling in the programs. Its popularity was due to a captivating online, interactive gaming approach. The program was free to all and had no advertising. iCivics played a crucial role in Educating for American Democracy, a federally-funded initiative to improve civics and history education, which released its reports in March 2021. (b)Ruth Bader GinsburgCongress finds the following:(1)Ruth Bader Ginsburg was born in 1933 in Brooklyn, New York, and grew up in a low-income, working-class neighborhood.(2)Ginsburg graduated from Cornell University in 1954, finishing first in her class. Following her graduation, Ginsburg enrolled at Harvard Law School in 1956, entering into a class of 552 men and only 8 other women.(3)As a law student, Ginsburg became the first female member of the Harvard Law Review, a prestigious legal journal. She also cared for her husband, Martin Ginsburg, who had been diagnosed with cancer, and their young daughter. Ginsburg finished her legal education at Columbia Law School, where she graduated first in her class in 1959.(4)Ginsburg taught at Rutgers University Law School from 1963 to 1972 and at Columbia Law School from 1972 to 1980, where she became the school’s first female tenured professor.(5)During the 1970s, Ginsburg served as the director of the Women’s Rights Project of the American Civil Liberties Union. In this position, she led the fight against gender discrimination and successfully argued 6 landmark cases before the Supreme Court.(6)Ginsburg won 5 cases on gender discrimination before the Supreme Court, including the case Weinberger v. Wiesenfeld, which involved a portion of the Social Security Act that favored women over men, because the Act granted certain benefits to widows, but not widowers.(7)In 1980, President Jimmy Carter nominated Ginsburg to a seat on the United States Court of Appeals for the District of Columbia Circuit.(8)On June 22, 1993, President Bill Clinton nominated Ginsburg to be an Associate Justice of the Supreme Court, to fill the seat vacated by Associate Justice Byron White. On August 3, 1993, the Senate confirmed Ginsburg’s nomination to the Supreme Court by a 96 to 3 vote.(9)Ginsburg became the second female justice to serve on the Supreme Court, as well as the first Jewish female justice to serve on the Supreme Court.(10)As a justice, Ginsburg presented a strong voice in favor of gender equality, voting rights, the rights of workers, and the separation of church and state.(11)In 1996, Ginsburg wrote the Supreme Court’s landmark decision in United States v. Virginia, which held that the State-supported Virginia Military Institute could not refuse to admit women.(12)Ginsburg famously dissented in Ledbetter v. Goodyear Tire & Rubber Co., where the plaintiff, a female worker being paid significantly less than males with her same qualifications, sued under title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.), but was denied relief under a statute of limitation issue. Ginsburg broke with tradition and wrote a high colloquial version of her dissent to read from the bench. In her dissent, she also called for Congress to undo this interpretation of the law.(13)Ginsburg’s impactful dissent in Ledbetter v. Goodyear Tire & Rubber Co. led to the successful passage of the Lilly Ledbetter Fair Pay Act of 2009 (Public Law 111–2; 123 Stat. 5), which was the first piece of legislation signed by President Barack Obama.(14)Until the 2018 term, Ginsburg had not missed a day of oral arguments, not even when she was undergoing chemotherapy for pancreatic cancer, after surgery for colon cancer, or the day after her husband passed away in 2010.(15)Ginsburg passed away on September 18, 2020. 2.Statues honoring Justice Sandra Day O’Connor and Justice Ruth Bader Ginsburg(a)Obtaining of statues(1)In generalNot later than 2 years after the date of the enactment of this Act, in consultation with the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate, and under such terms and conditions as the Joint Committee of Congress on the Library considers appropriate, consistent with applicable law, the Joint Committee shall—(A)enter into an agreement to obtain a statue honoring Associate Justice of the Supreme Court of the United States Sandra Day O’Connor; and(B)enter into an agreement to obtain a statue honoring Associate Justice of the Supreme Court of the United States Ruth Bader Ginsburg. (2)ConsiderationIn selecting one or more artists to make the statues obtained under paragraph (1), the Joint Committee of Congress on the Library shall make the announcement available to and consider artists from underrepresented demographic groups.(b)InstallationThe Architect of the Capitol, under the direction of the Joint Committee of Congress on the Library, shall permanently install each statue obtained under subsection (a) in a prominent location in the Capitol or on the Capitol Grounds, as described in section 5102 of title 40, United States Code.(c)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act. Amounts appropriated pursuant to this subsection shall remain available until expended.